Citation Nr: 9934925	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death based on exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to March 
1969.  He died in June 1997 and the appellant is his widow.  

The appeal arises from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, in pertinent part denying service connection 
for the cause of the veteran's death. 


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The death certificate shows that the veteran died in June 
1997, at age 50, from squamous cell carcinoma of the mid 
esophagus with tracheo-esophageal and esophageal-pleural 
fistulae with chronic aspiration pneumonitis.  Under a 
heading of other significant conditions contributing to 
death, on the death certificate, it was noted that there was 
a long history of tobacco and alcohol abuse and protein-
calorie malnutrition.  An autopsy was performed; it revealed 
that the veteran had squamous cell carcinoma with extension 
into the main-stem bronchus and to the left pleural space.  
The autopsy examiner also noted the presence of pan-acinar 
pulmonary emphysema, and bronchopneumonia with pulmonary 
edema.  At the time of the veteran's death, service 
connection was not in effect for any disability.

Service embarkation slips and operation participation records 
show that the veteran was stationed in Vietnam from July 1967 
to March 1969.  

The veteran was treated in October and November, 1967, and 
February 1969, for maculo-papular eruptions, more severe in 
November 1967.  In 1967 these affected the arms, back, neck, 
trunk, and abdomen.  He was noted in November 1967 treatment 
records to have been working with a napalm crew.  

The veteran's March 1969 service separation examination 
identifies no significant medical conditions other than 
visual defects.  Lungs and chest were normal.  The service 
medical records reveal no clinical documentation of any form 
of carcinoma.  

Post-service records include brief VA treatment notes related 
to alcohol abuse, and post-service records in recent years 
note heavy tobacco use.  The veteran was noted in July 1993 
to be suffering from Wernicke-Korsakoff syndrome associated 
with alcohol abuse.  

Upon treatment for auditory difficulties at a VA facility in 
September 1996, it was noted that the veteran had organic 
brain syndrome questionably secondary to chronic alcoholism.  
The veteran then reported a history of consuming a case of 
beer per day, with a reported current consumption of only 
three or four beers per day.  A history of breathing problems 
for more than a year prior was also noted.  

The veteran was treated for complaints of a sore throat and 
weight loss in October and November, 1996.  

Upon VA evaluation in December 1996, the veteran was assessed 
as having chronic obstructive pulmonary disease (COPD) 
related to cigarette smoking, and was noted to have 
clinically non-significant possible scarring on chest X-rays, 
with a noted post-service history of asbestos exposure.  Also 
noted was a history of heavy alcohol consumption with 
continued drinking, and a smoking history of up to two packs 
of cigarettes per day for many years.  The veteran's wife's 
concern with the veteran's sore throat for the prior four 
months was noted, with the veteran only able to swallow such 
things as ice cream.  The veteran was scheduled for a VA 
appointment in January 1997 to evaluate the swallowing 
difficulty.  The veteran was seen for that condition by a VA 
physician in January 1997 and referred for a barium swallow.  

The VA barium swallow in January 1997 revealed an upper 
esophageal malignancy with involvement of the cervical and 
upper thoracic esophagus and the left upper lung zone.  

The veteran was hospitalized at a VA facility in February 
1997 for the esophageal cancer.  Findings included a fistula 
extending from the left mediastinum and connecting to the 
left upper pleural cavity.  Upon consultation with thoracic 
surgeons, the cancer was determined to be too extensive to be 
operable, particularly in light of the veteran's poor 
nutritional state.  He was also felt to be not a good 
candidate for palliative chemotherapy due to the toxicity of 
such treatment.  Radiation was also ruled out as being 
without positive prospects due to the tumor perforation.  At 
that time there was minimal narrowing of the trachea and no 
bronchial involvement.  A bronchial washing was negative for 
pathology.  The veteran was started with a feeding tube, and 
discharge for home care after approximately two weeks of 
hospitalization.  

The veteran was rehospitalized by the VA in June 1997.  He 
remained on a progressive downhill course and expired after 
approximately one week of hospitalization.  Diagnoses 
included cancer of the esophagus, COPD, status post pilonidal 
cyst, seizure disorder secondary to trauma, Wernicke-
Korsakoff syndrome, history of alcohol abuse, and history of 
tobacco abuse.  

Analysis

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., a 
claim which is plausible. If she has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  As will be explained 
below, the Board finds that the claim for service connection 
for the cause of the veteran's death is not well grounded.

In order for service connection to be established, there must 
not only be evidence of a disease or injury during service, 
there must also be evidence of a current disability which is 
attributable to such disease or injury.  Without such 
evidence, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992); Brammer v. Derwinski, 3 
Vet.App. 223 (1992).

Three discrete types of evidence must be present in order for 
an appellant's claim for service connection to be well- 
grounded: (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis; (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service. This element may be shown by 
lay or medical evidence; and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability. Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995). In 
determining whether a claim is well-grounded, the Board is 
required to presume the truthfulness of evidence.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

In view of the facts that the service medical records show no 
findings or diagnoses of esophageal cancer, and that this 
disorder was first medically identified many years post 
service, and because there is no competent medical opinion in 
the record to attribute the onset of esophageal cancer to 
military service or any incident thereof, the Board finds 
that the appellant has not presented a well-grounded claim 
for service connection for cause of death on the basis of 
esophageal cancer having been incurred in service or having 
been present in the one year presumptive period thereafter.  
See also 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.307, 3.309 (1999). 

The veteran was not service connected for any disability 
during his lifetime.  Hence no issue of service connection 
for the cause of the veteran's death on the basis of 
contribution to death or aggravation of the esophageal cancer 
causative of death by a service-connected disability is 
implicated by the evidence of record.  See 38 C.F.R. 
§ 3.312(c) (1999).  

With respect to the claim for service connection for the 
cause of the veteran's death as a residual of exposure to 
Agent Orange, the Board notes that a veteran who, during 
active service, served in the Republic of  Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R.  § 
3.309(e) (1999), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases or disorders which 
have been positively associated with herbicide exposure 
include respiratory cancers, such as cancer of the lung, 
bronchus, larynx, or trachea.  Esophageal cancer is not such 
a disease, pursuant to the regulation.  Here exposure to 
Agent Orange during service is established by the nature of 
the veteran's duties while in Vietnam. McCartt v. West, 12 
Vet.App. 164 (1999).

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure even if the disability in question was 
not among statutorily-enumerated disorders which were 
presumed to be service related, the presumption not being the 
sole method for showing causation.  See also McCartt.  Hence, 
a claimant may establish service connection for esophageal 
cancer by presenting evidence which shows that it was as 
likely as not that the disorder was caused by inservice 
herbicide agent exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
However, while service medical records include evidence of 
such exposure, including the notation that the veteran was in 
a napalm crew, the appellant has presented no competent 
medical evidence causally linking esophageal cancer to 
exposure to herbicide agents in service. 

The appellant's own allegations of esophageal cancer as a 
result of exposure to  herbicide agents in service, or of 
entitlement to service connection on the basis of the 
proximity of the esophagus to the respirator system (with 
presumptive service connection on the basis of Agent Orange 
exposure available for respiratory cancers), are mere lay 
statements of medical causation or medical diagnosis, and as 
such are not competent for purposes of establishing a well-
grounded claim; competent medical evidence is required.  
Espiritu v. Derwinski,  2 Vet. App. 492 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); King v. Brown, 5 Vet. 
App. 19, 21 (1993). 

In the absence of competent medical evidence linking the 
veteran's esophageal cancer causative of death to his 
military service or any incident thereof, or linking that 
disorder to exposure to herbicide agents in service, the 
Board finds that the claim for service connection for the 
cause of the veteran's death is not well grounded, and the 
appeal is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied as not well grounded.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

